Citation Nr: 1454909	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-11 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the reduction of the rating of the Veteran's coronary artery disease with myocardial infarction and bypass graft surgery, from 60 percent to 30 percent disabling effective November 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. C. S.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1962, from October 1964 to November 1973, and from August 1981 to January 1989.  The Veteran died in October 2013; the appellant is the Veteran's widow, who has been substituted as claimant in the Veteran's appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's disability rating for coronary artery disease with myocardial infarction and bypass graft surgery from 60 to 30 percent.

In June 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the appellant's claim, and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not reflect sustained improvement of the Veteran's coronary artery disease with myocardial infarction and bypass graft surgery under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent disability rating for coronary artery disease with myocardial infarction and bypass graft surgery have been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e),  3.344, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking restoration of the Veteran's 60 percent evaluation for coronary artery disease with myocardial infarction and bypass graft surgery (hereinafter "CAD"), which she asserts did not undergo any material change during the time period under review.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

As an initial matter, the Board notes that certain procedural guidelines must be followed prior to reducing a Veteran's evaluation for a service-connected disability.  38 C.F.R. § 3.105(e).  Here, those procedural requirements were properly carried out in a June 2011 rating action proposing to reduce the Veteran's disability      rating for CAD from 60 percent to 30 percent and an August 2011 rating decision implementing that proposed reduction.  As such, the following discussion focuses on the issue of whether that reduction was proper based on the evidence of record.

The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  For disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) apply.  See 38 C.F.R. § 3.344(c).  As a December 1998 rating decision assigned the Veteran's CAD a 60 percent rating effective September 1, 1998, those provisions apply here.  Where a Veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence  of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure   that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or    in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

The Veteran was initially awarded service connection for coronary artery disease with myocardial infarction and bypass graft surgery (hereinafter "CAD") in an August 1989 rating decision, at which time he was assigned a 30 percent disability rating effective February 1, 1989.  As previously noted, the RO increased the rating for the Veteran's CAD to 60 percent, effective September 1, 1998, in a December 1989 rating decision.  The increase was based on the results of a November 1998 VA examination report, which documented a left ventricular ejection fraction of 48 percent, and a workload of 4 to 5 metabolic equivalents (METs).

In June 2009, a VA examination was conducted in connection with the Veteran's claim for a rating in excess of 60 percent for his CAD.  His left ventricular ejection fraction was 65 percent at that time.  The Veteran indicated he experienced dyspnea with moderate exertion, and that he experienced dizziness monthly.  The examiner estimated that a workload of 5 to 6 METs would result in development of symptoms.  The Veteran's 60 percent disability rating was continued in an October 2009 rating decision, but the RO noted that the June examination demonstrated symptoms of CAD consistent with a 30 percent rating, rather than a 60 percent rating, and that a subsequent examination would be scheduled to determine whether the improvement documented in that examination was sustained.

The Veteran was afforded a follow-up examination in May 2011, at which time an ejection fraction of 60 percent was documented.  The examiner estimated that the Veteran would begin to experience fatigue with a workload of 5 to 7 METs.  In June 2011, based on the results of that examination, the RO issued a rating action proposing to reduce the Veteran's disability rating for CAD from 60 percent to 30 percent.  In August 2011, the RO implemented the proposed reduction, effective from November 1, 2011.  The Veteran submitted a notice of disagreement, arguing that the reduction was improper and that his condition should remain evaluated as 60 percent disabling. 

In February 2012, the Veteran underwent a stress test at a private facility.  He described a history of shortness of breath and chest pain, and an estimated left ventricular ejection fraction of 51 percent was documented.

During her June 2014 Board hearing, the appellant testified that, prior to his death, the Veteran was still experiencing shortness of breath when walking, and was having dizzy spells.  She stated that he could not do yard work, lift heavy objects,  or go for long walks.  A service officer who was also testifying on the appellant's behalf clarified that the Veteran could not walk even 100 feet without stopping to rest.  The appellant testified that she did not notice any real improvement in the Veteran's symptoms or abilities around the time or after his disability rating was reduced in 2011, when compared with the symptoms he experienced prior to that time.  She stated that he was still unable to participate in many normal activities.

Based on the foregoing and after resolving all doubt in the appellant's favor, the Board finds that the reduction of the Veteran's disability rating for CAD from 60 percent to 30 percent, effective November 1, 2011, was not proper.  The Board acknowledges that the June 2009 and May 2011 examinations documented ejection fractions of 65 percent and 60 percent, respectively, and that his METs were consistent with the criteria for a 30 percent disability rating.  However, the February 2012 stress test, which documented an ejection fraction only 3 percentage points higher than that documented in November 1998, raises a question as to whether the Veteran's CAD had actually improved.  More to the point, however, the exertional symptoms reported by the Veteran during his VA examinations, as well as the appellant's testimony that she observed no improvement whatsoever in the Veteran's condition, either before or after his disability rating was reduced, places the evidence at least in equipoise on the question of whether the Veteran's ability  to function under the ordinary conditions of life and work improved during the time period under review.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Accordingly, the Board finds that the reduction of the schedular disability rating from 60 percent to 30 percent, effective November 1, 2011, was not proper, and that restoration of the 60 percent rating is warranted from that date.  


ORDER

The claim for restoration of the 60 percent rating for coronary artery disease with myocardial infarction and bypass graft surgery, effective November 1, 2011, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


